Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9, 11-13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (US 8,458,340) in view of Husar et al. – hereinafter Husar (US 2020/0084269).

As per claim 1, Erickson discloses a method for storing session state data of a session between a system having a plurality of nodes and a client device, comprising:
delivering a service to the client device during a session specified by a session identifier,  the service being delivered by a first of the plurality of nodes in the system; (Col 4 line 57 – Col 5 line 9; Col 11 lines 11-28;   Accordingly, after completing the full SSL handshake, the proxy application 401 sends SSL session information obtained from the full SSL handshake to the cache memory 203 for storage. As is known in the art, the SSL information can include a session identifier (e.g., an arbitrary byte sequence chosen by the proxy application 401 to identify an active or resumable session state) and a peer certificate.)

such that another node in the system is able to locate the session state data when stored on the second node from the session identifier without contacting a centralized mechanism that specifies where session state data is stored; and (Col 6 line 55 – Col 7 line 2; Moreover, even if the client device 103A is instead switched to a connection with a proxy server device that does not have the state information in its cache memory (e.g., proxy server device 105D), then that proxy server device can request the state information from another, available proxy server device 105 (e.g., proxy server device 105B) that does have the 
saving the session state data to the second node that is selected. (Col 7 lines 3-25; Preferably, this write process is performed using a reliable communication technique that requires a positive acknowledgement from the receiving device, so that each proxy server device 105 can confirm that its associated cache memory 203 has processed the new or updated state information. If the number of proxy server devices 105 in the network is relatively small, the type and amount of state information being saved by the proxy server devices 105 is relatively stable, and the total amount of state information in the cache 205 is relatively small, then writing the necessary state information to each cache memory 203A, 203B, 203C, 203D . . . 203.phi. with this configuration using a reliable, positive-acknowledgement based communication technique will not create a large resource overhead for the network 201)
Erickson fails to disclose wherein the second node is selected based on the session identifier.  Husar discloses wherein the second node is selected based on the session identifier. ([0018] For example, node 1 may be the primary node storing the user's session state. Node 1 may use the consistent hash function to determine at which node it should create a backup or copy of the session state. For example, node 1 may input into the consistent hash function the session identifier for the stored session state and topology information simulating its own failure, e.g. [234]. The consistent hash function may return a result corresponding to node 3.)
Before the effective filing date, it would have been obvious for the teachings of Erickson which teach selecting the nodes in which to store the session state data based on a positive-acknowledgement based communication technique to also take into the selection based upon the session identifier.  The motivation of doing so would have been so that the user does not lose session state information in the event of a failed node. 


As per claim 2, Erickson / Husar disclose the method of claim 1.  Husar discloses further comprising generating a hash of the session identifier, wherein selecting at least the second node includes mapping the hash of the session identifier to indices of the nodes in the system to identify the second node that is to be selected for storing the session state data. (0018] For example, node 1 may be the primary node storing the user's session state. Node 1 may use the consistent hash function to determine at which node it should create a backup or copy of the session state. For example, node 1 may input into the consistent hash function the session identifier for the stored session state and topology information simulating its own failure, e.g. [234]. The consistent hash function may return a result corresponding to node 3.)

As per claim 4, Erikson / Husar disclose the method of claim 2.  Erikson discloses wherein the session identifier is a universally unique identifier (UUID) that is unique within the system for no more than a specified period of time. (Col 11 lines 11-17; More particularly, the proxy application 401 may form a record for storage in the cache 205 that includes a data field with the SSL resumption information and a key field with the SSL session identifier. The record may also include a time-to-live field with a time at which the record will expire and should be removed from the cache.)

As per claim 5, Erickson / Husar disclose the method of claim 1, and Erickson discloses wherein the session state data that is saved includes sufficient data to resume the session when another node other than the first node obtains the session state data from the second node and delivers the service to the client device upon resuming the session. (Col 6 line 55 – Col 7 line 2; Moreover, even if the client device 103A is instead switched to a connection with a proxy server device that does not have the state information in its cache memory (e.g., proxy server device 

As per claim 6, Erickson / Husar disclose the method of claim 1.  Husar discloses further comprising, subsequent to an interruption in delivery of the service from the first node to the client device:  receiving a session resume request from the client device at a third node in the system, the session resume request including information allowing the third node to obtain the session identifier; hashing the session identifier; identifying the second node on which the session state data for the session is stored based on the hash of the session identifier; obtaining the session state data from the second node; and using the session state data so that the third node is able to resume delivery of service to the client device. ([0035; Sometime later, the user may, for example, request to transfer money between accounts. Such a request may, for example, require the web application to determine if the user's session state is still active, and perform the requested transaction only if the user's session state is still active. If the web application has stored or duplicated the user's session state across multiple nodes, the load balancer would have to determine the node or nodes at which the user's session state is stored, so that the load balancer can correctly route the request. [0037] At action 204, a hash function is applied using the session identifier and the topology information about the cluster of nodes. The topology information may be current information about the nodes received from a node coordinator[0038] At action 206, the node to which the request should be routed is determined based on a result of the hash function. The hash function may produce a unique result that may 

As per claim 9, Erickson / Husar disclose the method of claim 1.  Erickson discloses  wherein the session state data has a shard count greater than or equal to one and wherein selecting at least a second node in the system on which the session state data is to be saved includes selecting a plurality of nodes in the system on which the session state is to be saved, (Col 7 lines 3-25; Preferably, this write process is performed using a reliable communication technique that requires a positive acknowledgement from the receiving device, so that each proxy server device 105 can confirm that its associated cache memory 203 has processed the new or updated state information. If the number of proxy server devices 105 in the network is relatively small, the type and amount of state information being saved by the proxy server devices 105 is relatively stable, and the total amount of state information in the cache 205 is relatively small, then writing the necessary state information to each cache memory 203A, 203B, 203C, 203D . . . 203.phi.)
each of the node is the plurality of nodes saving a different shard of the session state data.  (Col 5 lines 10-23; Further, if the copies of the cache (or copies of portions of the cache) are physically distributed among different locations, each server device in the network should be able to efficiently communicate with each copy of the cache, i.e., to efficiently update each copy of the cache with new or updated state information, or to retrieve stored state information from more than one copy of the cache)

As per claim 11, Erickson / Husar disclose the method of claim 1, and Erickson discloses wherein at least two different shards of the session state data have different times to live. (Col 11 lines 11-17; More particularly, the proxy application 401 may form a record for storage in the cache 205 that includes a data field with the SSL resumption information and a key field with the 
As per claim 12, Erickson discloses a computer-readable medium having computer executable instructions for implementing a method for resuming a session that has been interrupted between a system having a plurality of nodes and a client device, the method comprising;
subsequent to interruption of service in a session between a first node and a client device in which the first node delivers a service to the client device, receiving a session resume request from the client device at a third node in the system, (Col 17 line 63 – Col 18 line 7;If a connection between a client device 103 and one proxy server device 105 is terminated, another proxy server device 105 can then resume the session with the client device using the cached state information.) 
the session resume request including information allowing the third node to obtain a session identifier specifying the session; Col 6 line 55 – Col 7 line 2; Moreover, even if the client device 103A is instead switched to a connection with a proxy server device that does not have the state information in its cache memory (e.g., proxy server device 105D), then that proxy server device can request the state information from another, available proxy server device 105 (e.g., proxy server device 105B) that does have the appropriate state information in its cache memory 203. For example, if the connection with the client device 103A is switched to proxy server device 105D, that proxy server device 105D can sequentially request the state information from the other available proxy server devices 105 until it receives the state information in reply.)	retrieving the session identifier without contacting a centralized mechanism that specifies where session state data is stored; obtaining the session state data from the second node; and using the session state data so that the third node is able to resume delivery of service to the client device.   (Col 6 line 55 – Col 7 line 2; Moreover, even if the client device 103A is instead 
Erickson fails to disclose hashing the session identifier; identifying a second node on which the session state data for the session is stored based on the hash of the session identifier without contacting a centralized mechanism that specifies where session state data is stored; obtaining the session state data from the second node; and using the session state data so that the third node is able to resume delivery of service to the client device.
Husar discloses hashing the session identifier; identifying a second node on which the session state data for the session is stored based on the hash of the session identifier (0018] For example, node 1 may be the primary node storing the user's session state. Node 1 may use the consistent hash function to determine at which node it should create a backup or copy of the session state. For example, node 1 may input into the consistent hash function the session identifier for the stored session state and topology information simulating its own failure, e.g. [234]. The consistent hash function may return a result corresponding to node 3.)
Before the effective filing date, it would have been obvious for the teachings of Erickson which teach selecting the nodes in which to store the session state data based on a positive-acknowledgement based communication technique to also take into the selection based upon a hash of the session identifier.  The motivation of doing so would have been so that the user does not lose session state information in the event of a failed node. 

As per claim 13, please see the discussion under claim 2 as similar logic applies.

As per claim 16, please see the discussion under claim 4 as similar logic applies.

As per claim 18, Erickson/ Husar disclose the computer-readable medium of claim 12.  Erickson discloses wherein the session state data has a shard count greater than 1. (Col 7 lines 3-25; Preferably, this write process is performed using a reliable communication technique that requires a positive acknowledgement from the receiving device, so that each proxy server device 105 can confirm that its associated cache memory 203 has processed the new or updated state information. If the number of proxy server devices 105 in the network is relatively small, the type and amount of state information being saved by the proxy server devices 105 is relatively stable, and the total amount of state information in the cache 205 is relatively small, then writing the necessary state information to each cache memory 203A, 203B, 203C, 203D . . . 203.phi.)

As per claim 19, Erickson / Husar disclose the computer-readable medium of claim 18.  Erickson discloses wherein identifying the second node includes identifying a plurality of nodes on each of which a different shard of the session state data is saved (Col 7 lines 3-25; Preferably, this write process is performed using a reliable communication technique that requires a positive acknowledgement from the receiving device, so that each proxy server device 105 can confirm that its associated cache memory 203 has processed the new or updated state information. If the number of proxy server devices 105 in the network is relatively small, the type and amount of state information being saved by the proxy server devices 105 is relatively stable, and the total amount of state information in the cache 205 is relatively small, then writing the necessary state information to each cache memory 203A, 203B, 203C, 203D . . . 203.phi.)


As per claim 20, Erickson / Husar disclose the computer-readable medium of claim 12.  Erickson discloses wherein each of the nodes includes a server resource that deliver services to client devices. (Col 4 line 57 – Col 5 line 9; Col 11 lines 11-28;   Accordingly, after completing the full SSL handshake, the proxy application 401 sends SSL session information obtained from the full SSL handshake to the cache memory 203 for storage. As is known in the art, the SSL information can include a session identifier (e.g., an arbitrary byte sequence chosen by the proxy application 401 to identify an active or resumable session state) and a peer certificate.)

Claims 3 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Erickson (US 8,458,340) / Husar (US 2020/0084269) further in view of Chen et al. – hereinafter Chen2 (US 20200117750)

 As per claim 3, Erickson/ Husar disclose the method of claim 1.  Husar discloses wherein selecting at least a second node in the system on which the session state data is to be saved includes selecting a plurality of nodes in the system on which the session state is to be saved, a number of nodes in the plurality of nodes ([0018] For example, node 1 may be the primary node storing the user's session state. Node 1 may use the consistent hash function to determine at which node it should create a backup or copy of the session state. For example, 
The teachings of Erickson / Husar fails to disclose the selection of a plurality of node being based on a previously established system policy. Chen2 discloses selection of a plurality of node being based on a previously established system policy. ([0036])
Before the effective filing date, it would have been obvious for the teachings of Erickson / Husar / Chen which teach selecting the nodes in which to store the session state data based on a positive-acknowledgement based communication technique to also take into the selection of a node in a cluster based upon cluster the session identifier and a previous system replication policy.  The advantages of doing so would have been perform incremental recovery and re-sync after failover, which saves time and bandwidth. ([0002])

As per claim 10, Erickson / Husar disclose the method of claim 1. Erickson fails to disclose wherein at least two different shards of the session state data are periodically saved at different time intervals.  Chen2 discloses wherein at least two different shards of the session state data are periodically saved at different time intervals. ([0037])
Before the effective filing date, it would have been obvious for the teachings of Erickson / Husar / Chen which teach selecting the nodes in which to store the session state data based on a positive-acknowledgement based communication technique to also take into the selection of a node in a cluster based upon cluster the session identifier and a previous system replication policy and at different time intervals.  The advantages of doing so would have been perform incremental recovery and re-sync after failover, which saves time and bandwidth. ([0002])

s 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (US 8,458,340) / Husar (US 2020/0084269) further in view of Chen et al. – hereinafter Chen (US 2014/0355625)

As per claim 7,   Erickson/ Husar disclose the method of claim 1.  Erickson fails to disclose wherein the system is a system for delivering adaptive bit rate (ABR) streaming content to the client device, each of the nodes of the system including an instance of a manifest manipulator delivering ABR manifests to the client device, wherein the service being delivered to the client device includes delivery of ABR streaming content to the client device. 
Husar discloses wherein the system is a system for delivering adaptive bit rate (ABR) streaming content to the client device, each of the nodes of the system including an instance of a manifest manipulator delivering ABR manifests to the client device, wherein the service being delivered to the client device includes delivery of ABR streaming content to the client device ([0022]; The gateway devices 120A-B may transmit the manifest file to the electronic devices 102A-B, 104A-B, 106A-B. The electronic devices 102A-B, 104A-B, 106A-B may retrieve segments from the gateway devices 120A-B at the available bit rates that are appropriate for the electronic devices 102A-B, 104A-B, 106A-B, e.g. based on the capabilities of the electronic devices 102A-B, 104A-B, 106A-B and/or the network bandwidth conditions between the electronic devices 102A-B, 104A-B, 106A-B and the gateway devices 120A-B.)
Before the effective filing date, it would have been obvious for the combined teachings for the clients of Erickson/ Husar to receive an ABR manifest.  The motivation would have been to provide consumers with higher quality video using less manpower and fewer resources.  


.
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (US 8,458,340) / Husar (US 2020/0084269) further in view of Chen et al. – hereinafter Chen (US 2014/0355625) / Chen et al. – hereinafter Chen2 (US 2020/0117750)

As per claim 8, Erickson / Husar / Chen disclose the method of claim 7.  Husar discloses wherein the plurality of nodes are grouped into different clusters of nodes ([0003]) and selecting the second node in the system on which the session state data associated with the session is to be saved further comprises selecting the second node (0018] For example, node 1 may be the primary node storing the user's session state. Node 1 may use the consistent hash function to determine at which node it should create a backup or copy of the session state. For example, node 1 may input into the consistent hash function the session identifier for the stored session state and topology information simulating its own failure, e.g. [234]. The consistent hash function may return a result corresponding to node 3.))
The teachings of Erickson / Husar / Chen fail to disclose selecting a second node based in part on a previously established system policy concerning those clusters of nodes in which session state data may be saved by the first node. Chen2 discloses selecting a second node based in part on a previously established system policy concerning those clusters of nodes in which session state data may be saved by the first node.  ([0036])
Before the effective filing date, it would have been obvious for the teachings of Erickson / Husar / Chen which teach selecting the nodes in which to store the session state data based on a positive-acknowledgement based communication technique to also take into the selection of a node in a cluster based upon cluster the session identifier and a previous system replication policy.  The advantages of doing so would have been perform incremental recovery and re-sync after failover, which saves time and bandwidth. ([0002])

As per claim 14, please see the discussion under claim 8 as similar logic applies.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive. 
The 101 rejections are removed in light of the amendments.
Applicants argue, “Specifically, the primary reference Erickson simply discloses a peer-to-peer network in which a proxy server servicing a client device sends redundant session state data to other devices. In a first embodiment, the redundant session state data is sent to all devices. See Erickson at col. 7 lines 3-42. In this embodiment, since the selection for the backup cache is of all devices there would be no need in the first instance for the cache data to be on another node; all devices have it so any node that receives a subsequent request to resume a session from a client device can service the request. Furthermore, since all devices have the session state data, selection would never be “based on the session identifier” - selection would always be based on mere presence in the network.”  
Examiner points out that Erickson discloses transmitted state information to multiple cache machories.  Col 7 lines 3-25; With these peer configuration embodiments of the invention maintaining copies of the entire cache 205 (or copies of overlapping portions of the cache 205) in each cache memory 203A, 203B, 203C, 203D .. . 203.phi. requires that each proxy server 
	Applicants are taking the narrow interpretation of the reference by taking the interpretation by stating all the cache needs to be updated with the state information when the number of cache servers are small and do not need to be updated often as stated per Col 7 lines 3-25, “If the number of proxy server devices 105 in the network is relatively small, the type and amount of state information being saved by the proxy server devices 105 is relatively stable, and the total amount of state information in the cache 205 is relatively small, then writing the necessary state information to each cache memory 203A, 203B, 203C, 203D . . . 203.phi. with this configuration using a reliable, positive-acknowledgement based communication technique will not create a large resource overhead for the network 201.”  However this does not address the problems when the information is stable and does not require updates as often and the number of cache server are large, then all of the cache server will not be updated with the state information as this problems lead to increased overhead as stated by Erickson per Col 7 lines 26-42 “Also, as the number of client devices 103 increases, even infrequent updates to multiple cache memories 203 for each client device 103 using a reliable, positive-acknowledgement communication technique may divert a significant amount of resources from the network 201. Similarly, as the number of proxy server devices 105 increases, writing new or updated state information to the cache memory of each proxy server device 105 using a reliable, positive-acknowledgement communication technique may divert a significant amount of resources from the network 201. Further, if the cache 205 becomes too large, it may be difficult to store a complete copy of the cache in the cache memory 203 of a proxy server device 105. “ 
Applicants argue, “Erickson discloses nothing about how these proxy servers are selected because it does not matter; if a subsequent proxy server resumes a session with a client, it simply requests the missing session data from all other proxy servers, either sequentially or simultaneously. Whatever the selection process is (random, closest proxy 

	With respect to applicants arguments “Erickson discloses nothing about how these proxy servers are selected because it does not matter;” examiner has shown that the teachings of Erickson shows that it does matter because using a positive-acknowledgement communication divers a significant of resources from the network as stated above per Col 7 lines 26-42.  The selection process is described in the secondary reference by Husar.   With respect to applicant’s argument, “if a subsequent proxy server resumes a session with a client, it simply requests the missing session data from all other proxy servers, either sequentially or simultaneously” is directed to the requesting of a session state “without contacting a centralized mechanism that specifies where session state data is stored;” as claimed. 	Applicants argue, “The Examiner cites Husar as disclosing selecting the second node based on a session identifier, but again this is not the case. Husar relates to a load balancer for assigning incoming client requests to a specific server. Husar discloses nothing to suggest how a node, such as a proxy server as taught by Erickson, should during an ongoing session with a client select another node for redundant storage of its session state data. Though Husar discloses a hash operation on a session identifier, that hash is only used to assign a session to a proxy server, and is not used to select a backup location for session state information.”
	Examiner points out Husar discloses that discloses a node in which to create a backup copy of the session state to overcome of the nodes per [0018]; “Node 1 may use the consistent hash function to determine at which node it should create a backup or copy of the session state. For example, node 1 may input into the consistent hash function the session identifier for the stored session state and topology information simulating its own failure, e.g. [234]. The consistent hash function may return a result corresponding to node 3.” This process of selecting .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information

/Chirag R Patel/
Primary Examiner, Art Unit 2454